Citation Nr: 0015046	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-06 712	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  This case came to the Board of Veterans' 
Appeals (Board) from a May 1993 RO decision which granted 
service connection for PTSD and assigned a 10 percent rating, 
effective from January 1993.  In September 1996, the Board 
denied a rating higher than 10 percent for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims.  In May 1997, the Court vacated the September 1996 
Board decision with respect to the denial of a higher rating 
for PTSD, and remanded the claim to the Board.  In March 1998 
and in August 1999, the Board remanded the claim to the RO 
for further development.  In November 1999, the RO granted 
higher ratings for PTSD (50 percent effective from June 1998, 
and 70 percent effective from September 1999).  The RO 
returned the case to the Board in February 2000.


FINDING OF FACT

In March 2000, prior to the promulgation of a decision in the 
appeal for a higher rating for PTSD, the Board received 
notification from the appellant that he was withdrawing the 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, in November 1999, while the case was in remand 
status, the RO granted higher ratings for PTSD (50 percent 
from June 1998, and 70 percent from September 1999).  The RO 
then sent the veteran a November 1999 letter which notified 
him of the action, and he was also provided with an "Appeal 
Status Election" form, which he was to complete and return, 
indicating whether or not the RO's action satisfied his 
appeal.  In March 2000, the Board received a statement from 
the veteran in which he said he had filled out the "Appeal 
Status Election" form to indicate the RO's action satisfied 
his appeal, and he considered the appeal to be resolved.  In 
short, he withdrew his appeal for a higher rating for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
L W. TOBIN
	Member, Board of Veterans' Appeals


 



